ORDER

PER CURIAM:
AND NOW, this 1st day of April, 1997, on certification by the Disciplinary Board that the respondent, JEFFREY W. BURNS, who was suspended by Order of this Court dated July 18, 1996, for a period of six months, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, JEFFREY W. BURNS is hereby reinstated to active status, effective immediately.